
	
		II
		109th CONGRESS
		2d Session
		S. 3753
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide emergency assistance to agricultural producers
		  that have incurred losses during calendar year 2006 due to
		  fires.
	
	
		1.Short titleThis Act may be cited as the
			 Agriculture Fire Assistance Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)Eligible
			 producerThe term eligible producer means a producer
			 on a farm or ranch that has incurred losses during calendar year 2006 due to
			 fire.
			(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			3.Livestock
			 assistance
			(a)Livestock
			 Indemnity Payments
				(1)In
			 generalThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make livestock indemnity payments
			 to eligible producers.
				(2)Payment
			 ratesThe payment rate for indemnity payments made to eligible
			 producers under paragraph (1) shall be equal to—
					(A)(i)in the case of a cow,
			 steer, or bull that weighs 500 pounds or more on the date of death of the cow,
			 steer, or bull, $400 per head; and
						(ii)in the case of a cow, steer, or
			 bull that weighs less than 500 pounds on the date of death of the cow, steer,
			 or bull, $250 per head; and
						(B)in the case of
			 other types of livestock, a rate determined by the Secretary based on
			 documentation provided by the eligible producers, including a death certificate
			 or other certification provided by a licensed veterinarian.
					(b)Feed
			 assistanceThe Secretary shall use such sums as are necessary of
			 funds of the Commodity Credit Corporation to make payments to eligible
			 producers for the purchase of livestock feed.
			(c)RequirementThe
			 Secretary shall provide assistance to eligible producers under this section not
			 later than 90 days after the date of enactment of this Act.
			4.Conservation
			 programs
			(a)Emergency
			 conservation programThe Secretary shall use an additional
			 $50,000,000 of the funds of the Commodity Credit Corporation to provide
			 assistance under the emergency conservation program established under title IV
			 of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.) in accordance
			 with subsection (d).
			(b)Emergency
			 watershed protection programThe Secretary shall use an
			 additional $150,000,000 of the funds of the Commodity Credit Corporation to
			 provide assistance under the emergency watershed protection program established
			 under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) in
			 accordance with subsection (d).
			(c)Environmental
			 quality incentives programThe Secretary shall use an additional
			 $100,000,000 of the funds of the Commodity Credit Corporation to provide
			 assistance to eligible producers under the environmental quality incentives
			 program established under chapter 4 of subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa et seq.) in
			 accordance with subsection (d).
			(d)Requirements
				(1)PriorityIn
			 providing assistance under subsections (a) and (b), the Secretary shall give
			 priority to eligible producers.
				(2)TimingThe
			 Secretary shall provide assistance under this section not later than 90 days
			 after the date of enactment of this Act.
				5.Regulations
			(a)In
			 generalThe Secretary may promulgate such regulations as are
			 necessary to implement this Act and the amendments made by this Act.
			(b)ProcedureThe
			 promulgation of the regulations and administration of this Act and the
			 amendments made by this Act shall be made without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			6.Emergency
			 designationThe amounts made
			 available under this Act are designated as an emergency requirement pursuant to
			 section 402 of S. Con. Res. 83 (109th Congress), the concurrent resolution on
			 the budget for fiscal year 2007, as made applicable in the Senate by section
			 7035 of Public Law 109–234.
		
